DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 14 March 2022 has been entered.
Claims 1-4 and 6-16 remain pending in the application, wherein claims 1, 8, and 16 have been amended and claim 5 has been cancelled.

Allowable Subject Matter
Claims 1-4 and 6-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As outlined in the reasons for allowance of the parent application (15/951,629), the closest prior art of record teaches either vertically stacking tree segments (such as the disclosure of Christiansen, US Pat. No. 3,839,131, previously cited) or connecting segments horizontally (such as the disclosure of Robson, NPL previously cited) but not both and does not include a tab and a groove on a peripheral edge of the tree segments.
Such features are claimed in the patent issued for the parent application (US Pat. No. 10,799,053, previously cited) as outlined previously pertaining to the obviousness-type double patenting rejection in the Non-Final Office Action mailed 12 November 2021 for the instant application.  Applicant has submitted a terminal disclaimer to US Pat. No. 10,799,053. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on 04 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 10,799,053 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s amendments to claims 1, 8, and 16 and cancellation of claim 5 have overcome the new matter rejection previously set forth in the Non-Final Office Action mailed 12 November 2021.  The rejection of claims 1-16 under 35 U.S.C. 112(a) has been withdrawn.
Applicant’s amendments to claims 1, 8, and 16 and cancellation of claim 5 have removed the subject matter deemed to be new over the parent application (15/951,629).  The claim of priority as a continuation of application number 15/951,629 is acknowledged.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784